         Case 2:20-cv-06094-CSMW Document 13 Filed 08/16/21 Page 1 of 14




                          IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JESSICA SALGADO,                                     :                  CIVIL ACTION
                    Plaintiff                        :
               v.                                    :
KILOLO KIJAKAZI,                                     :
Acting Commissioner of the                           :
Social Security Administration,                      :
                     Defendant                       :                  NO. 20-6094

                                              MEMORANDUM

CAROL SANDRA MOORE WELLS
UNITED STATES MAGISTRATE JUDGE                                                                   August 16, 2021

         Jessica Salgado, (“Plaintiff”), seeks judicial review, pursuant to 42 U.S.C. § 405(g), of the

final decision of the Commissioner of the Social Security Administration (“the Commissioner”),

denying her claim for Disability Insurance Benefits (“DIB”) under Title II of the Social Security

Act. Plaintiff has filed a brief in support of her request for review, the Commissioner has

responded to it, and Plaintiff has filed a reply. For the reasons set forth below, Plaintiff’s request

for review is denied.

                                   I.       PROCEDURAL HISTORY 1

         On August 5, 2015, Plaintiff applied for DIB, alleging disability beginning August 1, 2015,

because of physical and mental health problems. Pl. Br. at 1. Her claim was denied, initially, and

administrative law judge Nicholas Foster (“ALJ Foster”) held a hearing on December 13, 2017.

R. 70-104. ALJ Foster, using the sequential evaluation process for disability, 2 rendered an


1
  The court has reviewed and considered the following documents in analyzing this case: Plaintiff’s Memorandum of
Law (“Pl. Br.”), Defendant’s Response to Plaintiff’s Request for Review (“Resp.”), Plaintiff’s Reply Brief (“Reply”),
and the administrative record. (“R.”).
2
  The Social Security Regulations provide the following five-step sequential evaluation for determining whether or
not an adult claimant is disabled:

                 1. If the claimant is working, doing substantial gainful activity, a finding of not
                 disabled is directed. Otherwise proceed to Step 2. See 20 C.F.R. § 404.1520(b).
       Case 2:20-cv-06094-CSMW Document 13 Filed 08/16/21 Page 2 of 14




unfavorable decision, on December 28, 2017. Pl. Br. at 1. Plaintiff filed a request for review,

which the Appeals Council granted, on February 21, 2019, remanding the case for a new hearing.

Id.

       Upon remand, administrative law judge Christine McCafferty (“the ALJ”) held a hearing,

on November 5, 2019; Plaintiff and vocational expert Beth Kelley (“the VE”) testified at the

hearing. R. 35-68. Applying the sequential review process for disability, the ALJ rendered another

unfavorable decision, on December 18, 2019. Id. at 12-29. This time, the Appeals Council

declined review, on October 8, 2020. Id. at 1-3. Next, Plaintiff requested judicial review and the

parties have consented to this Magistrate Judge’s jurisdiction, pursuant to 28 U.S.C. § 636(c).

                                 II.      FACTUAL BACKGROUND

A.     Personal History

       Plaintiff, born on February 28, 1986, R. 27, was 33 years old when the ALJ rendered her

decision. She lives with her husband and two minor children. R. 45-46. Plaintiff completed high

school, R. 27, and served in the Army from 2004 to 2013, R. 52-53; she last worked full-time in

2015, as an aircraft mechanic. R. 53-54. However, Plaintiff has held part-time jobs after August

5, 2015 and was working at the time of the 2019 administrative hearing. R. 39, 46.


               2. If the claimant is found not to have a severe impairment which significantly
               limits his physical or mental ability to do basic work activity, a finding of not
               disabled is directed. Otherwise proceed to Step 3. See 20 C.F.R. § 404.1520(c).

               3. If the claimant’s impairment meets or equals criteria for a listed impairment or
               impairments in Appendix 1 of Subpart P of Part 404 of 20 C.F.R., a finding of
               disabled is directed. Otherwise proceed to Step 4. See 20 C.F.R. § 404.1520(d).

               4. If the claimant retains the residual functional capacity to perform past relevant
               work, a finding of not disabled is directed. Otherwise proceed to Step 5. See 20
               C.F.R. § 404.1520(f).

               5. The Commissioner will determine whether, given the claimant’s residual
               functional capacity, age, education and past work experience in conjunction with
               criteria listed in Appendix 2, she is or is not disabled. See 20 C.F.R. §
               404.1520(g).

                                                   2
         Case 2:20-cv-06094-CSMW Document 13 Filed 08/16/21 Page 3 of 14




B.       Plaintiff’s Testimony

         At the November 5, 2019 hearing, Plaintiff testified about her mental and physical

impairments. She identified anxiety as the condition that rendered her disabled. 3 R. 47. Plaintiff

feels uncomfortable around strangers; the more strangers she comes into contact with, the greater

her anxiety. R. 59. During a panic attack, Plaintiff experiences chest pain, a numb arm, a sense

of wanting to flee people and sometimes she blacks out. R. 63-64. These panic attacks occur

approximately once every week. 4 R. 61. When she suffers a panic attacks, Plaintiff asks her

mother-in-law to care for her children while she isolates herself until the attack subsides. R. 60.

Plaintiff sees a therapist for her anxiety. Initially, she saw a therapist once every six weeks, but,

at the hearing, she was in the process of increasing treatment to one session every two weeks,

because her anxiety level had increased. R. 49.

         Plaintiff’s left shoulder problem began when she dislocated it while serving in Afghanistan

in 2010. R. 56. As a result of this injury, she cannot lift heavy objects over her head. Id. Plaintiff

estimated that she could still lift approximately 20 pounds. R. 57. Plaintiff underwent hip surgery

in August 2017. R. 55. Prior to that, her hip would lock up on her and she had pain that radiated

down to her knee and shin. R. 54. Post-surgery, her hip no longer locks up; although Plaintiff has

decreased range of motion, she does not believe her hip precludes all work. 5 R. 56.

         At home, the only household chores Plaintiff performs are washing dishes and folding

clothes. R. 52. To avoid supermarket shopping, Plaintiff has groceries delivered to her home. R.

52.




3
  In fact, the Army determined in 2013, upon Plaintiff’s honorable discharge, that she was 100% disabled, because of
anxiety. R. 58
4
  Plaintiff stated that excessive contact with strangers induces more than one panic attack in a week. R. 62.
5
  Prior to undergoing hip surgery, Plaintiff had attempted work as an Uber driver. Reportedly, she left this job, because
her hip would lock up on her after prolonged sitting. R. 55-56.

                                                       3
         Case 2:20-cv-06094-CSMW Document 13 Filed 08/16/21 Page 4 of 14




C.      Vocational Testimony

        Before Plaintiff testified, the VE was asked to consider a hypothetical person of Plaintiff’s

age, education and work experience, who was able to perform light 6 work, occasionally reach with

the left upper extremity, perform simple, routine, repetitive tasks, and tolerate no more than

occasional contact with supervisors, co-workers and the public. R. 41. The VE stated that this

individual could not perform any of Plaintiff’s past work, because those jobs all required

significant contact with the public. Id. Next, the ALJ supplemented restrictions with no more than

occasional postural activities. R. 42. The VE responded that this individual still could not perform

Plaintiff’s past work. Id. However, the VE opined that they could perform three light, unskilled 7

jobs: (1) housekeeper-cleaner (500,000 positions); (2) inspector (100,000 positions); and (3)

packer (300,000 positions). R. 42. The VE confirmed that “occasionally” meant up to one-third

of an eight hour workday, or 2.5 hours. R. 43. The VE stated that the alternative jobs she had

identified had probationary periods where the employee would be required to have more than

occasional contact with supervisors and coworkers. R. 43.

        After Plaintiff testified, the VE provided further testimony. She was asked to consider the

same individual as before, but with the added restrictions of no more than occasional pushing,

pulling, feeling, fingering, handling and reaching with both hands. R. 66. The VE responded that

these additional restrictions would eliminate not only the three jobs previously identified but also

all other employment. R. 66. Finally, the VE testified that employers typically tolerate no more

than 10 absences per year and an employee could be off-task no more than 15-20% of the time.




6
  “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying of objects weighing
up to 10 pounds.” 20 C.F.R. § 404.1567(b).
7
  “Unskilled work is work which needs little or no judgment to do simple duties that can be learned on the job in a
short period of time. The job may or may not require considerable strength . . . [a] person does not gain work skills
by doing unskilled jobs.” 20 C.F.R. § 404.1568(a).

                                                     4
         Case 2:20-cv-06094-CSMW Document 13 Filed 08/16/21 Page 5 of 14




R. 66.

                                 III.      THE ALJ’s FINDINGS

         In her decision, the ALJ issued the following findings:

                1.      [Plaintiff] meets the insured status requirements of the Social
                        Security Act through December 31, 2022.

                2.      [Plaintiff] engaged in substantial gainful activity during the
                        following periods: the fourth quarter of 2017 and the second
                        quarter of 2018 (20 CFR 404.1520(b) and 404.1571 et seq).

                3.      However, there has been a continuous 12 month period(s)
                        during which [Plaintiff] did not engage in substantial gainful
                        activity. The remaining findings address the period(s)
                        Plaintiff did not engage in substantial gainful activity.

                4.      [Plaintiff] has the following severe impairments: left
                        shoulder dysfunction, reconstructive surgery of hip,
                        depression and anxiety (20 CFR 404.1520(c)).

                5.       [Plaintiff] does not have an impairment or combination of
                        impairments that meets or medically equals the severity of
                        one of the listed impairments in 20 CFR Part 404, Subpart P,
                        Appendix 1 (20 CFR 404.1520(d), 404.1525, and 404.1526).

                6.      After careful consideration of the entire record, the
                        undersigned finds that [Plaintiff] had the residual functional
                        capacity to perform light work as defined in 20 CFR
                        404.1567(b) except [Plaintiff] can occasionally reach with
                        the right upper extremity; can occasionally perform postural
                        activities; and is limited to simple, routine, repetitive tasks
                        with no more than occasional contact with supervisors,
                        coworkers and the public.

                7.      [Plaintiff] is unable to perform any past relevant work (20
                        CFR 404.1565).

                8.      [Plaintiff] was born on February 28, 1986 and was 29 years
                        old, which is defined as a younger individual age 18-49, on
                        the alleged disability onset date (20 CFR 404.1563).

                9.      [Plaintiff] has at least a high school education and is able to
                        communicate in English (20 CFR 404.1564).



                                              5
       Case 2:20-cv-06094-CSMW Document 13 Filed 08/16/21 Page 6 of 14




               10.     Transferability of job skills is not material to the
                       determination of disability because using Medical-
                       Vocational Rules as a framework supports a finding that
                       [Plaintiff] is “not disabled,” whether or not [she] has
                       transferrable job skills (See SSR 82-41 and 20 CFR Part 404,
                       Subpart P, Appendix 2).

               11.     Through the date last insured, considering [Plaintiff’s] age,
                       education, work experience, and residual functional
                       capacity, there are jobs that exist in significant numbers in
                       the national economy that [Plaintiff] can perform (20 CFR
                       404.1569, 404.1569(a)).

               12.     [Plaintiff] has not been under a disability, as defined in the
                       Social Security Act, from August 1, 2015, through the date
                       of this decision (20 CFR 404.1520(g)).

R. 14-15, 17, 19 , 27, 29.

                                      IV.    DISCUSSION

A.     Standard of Review

       Judicial review of the Commissioner’s final decision is as follows. The Commissioner’s

findings of fact will not be disturbed, if they are supported by substantial evidence. Poulos v.

Comm’r of Soc. Sec., 474 F.3d 88, 91 (3d Cir. 2007); Schaudeck v. Comm’r of Soc. Sec. Admin.,

181 F.3d 429, 431 (3d Cir. 1999). Substantial evidence is not “a large or considerable amount of

evidence, but rather such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Pierce v. Underwood, 487 U.S. 552, 565 (1988) (internal quotation

omitted). While it is more than a mere scintilla of evidence, Biestek v. Berryhill, 139 S. Ct. 1148,

1154 (2019), it may amount to less than an evidentiary preponderance. Fargnoli v. Massanari,

247 F.3d 34, 38 (3d Cir. 2001); Brown v. Bowen, 845 F.2d 1211, 1213 (3d Cir. 1988). Overall,

this test is deferential to the ALJ and the court should affirm the ALJ’s findings of fact that are

supported by substantial evidence, even when the court, acting de novo, might have reached a

different conclusion. Monsour Medical Center v. Heckler, 806 F.2d 1185, 1190-91 (3d Cir. 1986),

                                             6
       Case 2:20-cv-06094-CSMW Document 13 Filed 08/16/21 Page 7 of 14




cert. denied, 482 U.S. 905 (1987). Indeed, the court is not permitted to weigh the record evidence

itself. Rutherford v. Barnhart, 399 F.3d 546, 552 (3d Cir. 2005). By contrast, the Commissioner’s

legal conclusions are subject to de novo review. Poulos, 474 F.3d at 91; Schaudeck, 181 F.3d at

431.

B.     Burden of Proof in Disability Proceedings

       To be found “disabled” under the Act, Plaintiff must carry the initial burden of

demonstrating that she is unable to engage in “any substantial gainful activity by reason of any

medically determinable physical or mental impairment . . . which has lasted or can be expected to

last for a continuous period of not less than twelve months.” 42 U.S.C. § 423(d)(1)(A); 20 C.F.R.

§ 404.1505(a). Plaintiff may establish a disability through: (1) medical evidence meeting one or

more of the serious impairments detailed in 20 C.F.R., Part 404, Subpart P, Appendix 1; or (2)

proof that the impairment is severe enough that Plaintiff cannot engage in any type of “substantial

gainful work which exists in the national economy.” Heckler v. Campbell, 461 U.S. 458, 460

(1983); 42 U.S.C. § 423(d)(2)(A).

       Under the first method, Plaintiff is considered per se disabled by meeting one of the “listed”

impairments. Heckler, 461 U.S. at 460. Under the second method, Plaintiff must initially

demonstrate that a medically determinable impairment prevents her from returning to her past

employment. See Brown, 845 F.2d at 1214. If Plaintiff proves that her impairment results in

functional limitations to performing her past relevant work, then the burden of proof shifts to the

Commissioner to prove that work does in fact exist in the national economy which Plaintiff can

perform given her age, education, work experience and residual functional capacity. See Hess v.

Comm’r Soc. Sec., 931 F.3d 198, 201 (3d Cir. 2019); Poulos, 474 F.3d at 92.




                                             7
        Case 2:20-cv-06094-CSMW Document 13 Filed 08/16/21 Page 8 of 14




C.     Review of the Administrative Law Judge’s Decision

       Applying the sequential analysis process, the ALJ determined that, although Plaintiff could

not perform her past relevant work, she could perform other unskilled, light jobs that exist in the

national economy and, hence, was not disabled. R. 12-29. Plaintiff disputes the ALJ’s decision

and argues that the ALJ reversibly erred by: (1) failing to afford her a de novo hearing; (2)

rendering a residual functional capacity (“RFC”) assessment that lacked substantial evidence; (3)

failing to consider properly Plaintiff’s testimony; and (4) failing to sustain the non-disability

finding. Pl. Br. at 12-29. Plaintiff maintains that she should be found disabled. Id. at 29-30. The

Commissioner denies Plaintiff’s assertions, maintaining that the ALJ’s decision is supported by

substantial evidence. Resp. at 4-16. This court finds that the ALJ’s non-disability decision is

supported by substantial evidence.

       1. The ALJ did Provide Plaintiff a De Novo, Fair Hearing

       Plaintiff maintains that the ALJ failed to provide her a de novo hearing, because, before

taking any testimony, the ALJ mentioned that she needed to fix the errors committed by ALJ Foster

and expressed her opinion that, after correcting those errors, it was likely that Plaintiff,

nevertheless, would still be found not disabled. Pl. Br. at 13 (citing R. 38). Plaintiff believes these

opening comments rendered her hearing unfair. Id. at 13-14. This court disagrees.

       Although the ALJ’s opening comments were inartful and could be construed as betraying

a predisposition, the ALJ proceeded to conduct a full and fair hearing. Plaintiff testified at length

about her impairments and how her condition had changed since the 2017 hearing and Plaintiff’s

attorney questioned the VE both before and after Plaintiff testified. Although the ALJ did not pose

any questions which yielded disability responses, she did not prevent Plaintiff’s attorney from

posing such questions. R. 66. Hence, Plaintiff’s remand hearing was certainly fair. Furthermore,



                                              8
         Case 2:20-cv-06094-CSMW Document 13 Filed 08/16/21 Page 9 of 14




the ALJ’s lengthy written decision reveals that she did review the evidence de novo and reached

an independent disability decision. Therefore, Plaintiff’s first assertion of error lacks merit.

        2. The ALJ’s RFC Determination was Supported by Substantial Evidence

        Plaintiff complains that the ALJ’s evaluation of her RFC lacked substantial evidence. In

particular, Plaintiff asserts that: (a) the ALJ’s RFC determination is inconsistent with the findings

she made when employing the psychiatric review technique (“PRT”); (2) the ALJ failed to find

that some of her physical impairments were severe; and (c) the ALJ failed to provide adequate

weight to the opinions of consultative examiner Dr. Joel Marmar. Pl. Br. at 18-22. This court

finds that Plaintiff’s arguments lack merit.

        Plaintiff notes the ALJ’s PRT findings that she has moderate limitation with interacting

with others and only mild limitation in the other three areas: understanding, remembering and

applying information; concentrating, persisting or maintaining pace; and adapting or managing

herself. Pl. Br. at 19 (citing R. 17-19). Citing Ramirez v. Barnhart, 372 F.3d 546 (3d Cir. 2004),

Plaintiff argues that the ALJ erred in concluding that her PRT findings were consistent with her

RFC determination that Plaintiff was limited to simple, routine, repetitive work. Id. However,

Ramirez is distinguishable, because that case involved a finding that the claimant often 8

experienced limitation in maintaining concentration, persistence or pace. Ramirez, 372 F.3d at

552. That was important, because the pace limitation affected Ramirez’s ability to perform jobs

with production requirements, which existed for all of the jobs Ramirez’s VE had identified. Id.

at 554. Herein, Plaintiff only has mild limitation in this area of functioning, R. 18, which is a




8
  Under the PRT regulations in effect at the time the Ramirez claim was adjudicated, “often” was the third degree of
limitation for the areas of mental functioning. The third level of limitation is called “moderate” under the current
regulations. The second level is “mild.”

                                                    9
          Case 2:20-cv-06094-CSMW Document 13 Filed 08/16/21 Page 10 of 14




lesser degree of limitation. Hence, the holding in Ramirez would not require the ALJ to explicitly

include the mild pace limitation in the RFC and hypothetical question posed to the VE.

           Next, Plaintiff argues that the ALJ erred by failing to find that her obesity, right ankle

lateral reconstruction, migraine headaches and right carpal tunnel syndrome were severe

impairments. Pl. Br. at 19-20. However, Plaintiff admitted that her disabling impairment was

anxiety, not physical limitations. R. 47. She also failed to provide any testimony that the above-

noted physical conditions impaired her ability to work. Hence, the ALJ was justified to not

consider them as possibly disabling. See Rutherford, 399 F.3d at 553, 556.

           Plaintiff’s final RFC-related argument is that the ALJ should have afforded more weight

to Dr. Marmar’s opinions that: (a) Plaintiff could only stand two hours and walk one hour in an

eight hour workday, which does not satisfy the requirements for light work; and (b) she could

never reach overhead, only occasionally reach in other directions, and occasionally handle, finger,

feel, and bilaterally push and pull. Pl. Br. at 21-22 (citing R. 719-20). 9 Plaintiff maintains that

Dr. Marmar’s standing and walking limitations would restrict her to sedentary work, Pl. Br. at 21,

and the other opinions are disabling, according to the VE’s testimony. R. 66.

           The RFC determination is not a medical opinion and is reserved to the Commissioner. 20

C.F.R. § 404.1527(d)(2). Therefore, an ALJ need not afford any special significance to a doctor’s

opinion concerning RFC. 20 C.F.R. § 404.1527(d)(3). Furthermore, the Third Circuit has held

that an ALJ need not have specific medical support for any component of her RFC determination.

Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 362 (3d Cir. 2011). Hence, what matters is

whether the ALJ’s decision to reject some of Dr. Marmar’s opinions is supported by substantial

evidence.



9
    Dr. Marmar’s reports are found in Exhibit 5, which is contained in pages 714 to 727 of the administrative record.

                                                       10
       Case 2:20-cv-06094-CSMW Document 13 Filed 08/16/21 Page 11 of 14




       The ALJ provided a lengthy explanation for why she would reject many of Dr. Marmar’s

opinions. R. 25-26. First, the ALJ explained that Dr. Marmar’s standing and walking limitations

were inconsistent with examinations by Plaintiff’s doctors, including orthopedists, who indicated

that her gait was normal. R. 26 (citing Ex. 3F, p. 27; Ex. 7F, p. 137, 143; Ex. 8F, p. 7). Dr.

Marmar’s standing and walking limitations were also inconsistent with Dr. Marmar’s own

examination findings that Plaintiff had a normal stance, did not need an assistive device, could get

on and off the exam table without assistance, was able to rise from a chair without difficulty, had

a negative straight leg test, had no joint deformity, had normal lower extremity strength, had no

muscle atrophy and had no sensory deficits. Id. (citing Ex. 5F). Next, the ALJ explained that Dr.

Marmar’s disabling opinions concerning Plaintiff’s reaching and manipulative limitations were

inconsistent with his own examination findings that Plaintiff had normal grip and upper extremity

strength, and intact hand and fingering dexterity. R. 26 (citing Ex. 5F). Furthermore, Plaintiff’s

medical records reveal no treatment for either upper extremity. R. 26. As noted previously, the

substantial evidence requirement is a low bar. See Biestek, 139 S. Ct. at 1154. The amount of

evidence the ALJ relied upon to reject the opinions of Dr. Marmar that Plaintiff relies upon easily

meets that low threshold. Hence, the ALJ’s conclusion must be accepted.

       3. The ALJ’s Evaluation of Plaintiff’s Testimony is Supported by Substantial Evidence

       Next, Plaintiff argues that the ALJ should have afforded more weight to Plaintiff’s

testimony about the limiting effects of her impairments. Pl. Br. at 22-25. The court finds that this

claim lacks merit.

       The ALJ decided that Plaintiff’s testimony could not be fully credited, because it was

inconsistent with the medical evidence and other evidence – including Plaintiff’s own work




                                            11
        Case 2:20-cv-06094-CSMW Document 13 Filed 08/16/21 Page 12 of 14




history 10 – in the record. R. 22, 27. The ALJ then recounted, in great detail, the medical and other

evidence that would support the RFC determination she made. R. 22-27. This included: evidence

about Plaintiff’s right hip problem and its correction with successful surgery in 2017, R. 22; her

shoulder problem, R. 22-23; the numerous instances medical records showed essentially normal

findings, R. 23; the activities of daily living Plaintiff reported, R. 23; her mental health treatment,

which has allowed Plaintiff to help raise her two children, work part-time, attend college and

graduate successfully. R. 24-25. All of this evidence certainly satisfies the substantial evidence

standard, which is a low bar. See Biestek, 139 S. Ct. at 1154. Hence, the ALJ’s evaluation of

Plaintiff’s testimony must be accepted.

         4. The ALJ Properly Carried her Step Five Burden

         Nect, Plaintiff asserts that the ALJ failed to sustain her burden at step five of the sequential

evaluation process (“SEP”). Pl. Br. at 25-29. In support of her position, Plaintiff argues that the

VE’s testimony that unskilled work can be performed, even if the claimant can only tolerate

occasional contact with supervisors, is inconsistent with certain Social Security Rulings and the

VE’s own testimony. Pl. Br. at 26-28. Plaintiff also argues that the ALJ failed to rule on her

objection to make the same point. Id. at 28-29. This court declines to accept Plaintiff’s arguments.

         Plaintiff’s first argument cites several Social Security Rulings, but the crux of her argument

is that Social Security Ruling (“SSR”) 85-15 indicates the ALJ erred. Pl. Br. at 26. In particular,

Plaintiff maintains that, because SSR 85-15 states that the basic mental demands of unskilled work

require the ability, on a sustained basis, to understand, carry out and remember simple instructions,

respond appropriately to supervision, co-workers and usual work settings, and deal with changes


10
  The record revealed that, in the fourth quarter of 2017 and second quarter of 2018, Plaintiff was able to work
sufficient hours that her earning constituted substantial gainful activity, R. 14-15; this disqualified her from being
found disabled during those periods. 20 C.F.R. § 402.1520(b). In addition, Plaintiff was working at the time of the
administrative hearing. R. 46.

                                                    12
       Case 2:20-cv-06094-CSMW Document 13 Filed 08/16/21 Page 13 of 14




in a routine work setting, Plaintiff’s limitation to only occasional contact with supervisors, means

that Plaintiff cannot perform any unskilled work. Pl. Br. at 26.

        This court rejects Plaintiff’s argument. SSR 85-15 lists a collection of activities and

aptitudes that an unskilled worker must be able to carry out on a sustained basis. 1985 WL 56857,

*4. The ruling further states that a substantial loss in the ability to perform any of these activities

would limit the potential occupational work base. Id. Additionally, a section of the ruling which

Plaintiff omits indicates that, when a claimant has nonexertional impairments that limit the

potential occupational base, the use of a vocational expert is helpful. Id. at *3. In such instances,

the vocational expert would be expected to identify specific jobs that the claimant could perform.

Id. In this case, the ALJ sought assistance from the VE, who identified three jobs the hypothetical

person could perform. Since the ALJ complied with SSR 85-15’s teaching, there is no basis to

find error.

        The court rejects Plaintiff’s next argument, because the VE’s testimony upon which

Plaintiff relies, does not clearly support her argument. The VE initially testified that an individual

who could only tolerate occasional contact with supervisors, co-workers and the public could

perform the three, unskilled jobs she had identified. R. 41-42. When Plaintiff’s attorney

questioned the VE, he elicited testimony that unskilled jobs typically have probationary periods,

which vary in length from one day to one month. R. 43. During the probationary period, a new

employee might have more than occasional contact with supervisors and co-workers, as the new

employee learns the job. R. 43. Counsel then asked the VE if this meant that a supervisor

necessarily required more than occasional access to the new employee. R. 43-44. The VE never

answered that question, because it seemed to confuse her, as well as the ALJ. R. 44-45. After

some give and take, the VE testified that, if a supervisor wanted to keep an employee for more that



                                              13
       Case 2:20-cv-06094-CSMW Document 13 Filed 08/16/21 Page 14 of 14




the precise time the regulation-defined term “occasionally” permits, 11 the work would require

more than “occasional” contact with a supervisor. R. 45.

        Substantial evidence supports the ALJ’s acceptance of the VE’s testimony that the

hypothetical individual could perform the three jobs the VE identified. A reasonable mind could

conclude that, since the typical probationary period is short, even if a claimant might have

difficulty tolerating more than occasional contact with supervisors for that brief time, she could,

thereafter, tolerate up to occasional contact with supervisors and, hence, be able to perform the

three unskilled jobs the VE identified. That is all that the substantial evidence standard requires.

See Biestek, 139 S. Ct. at 1154 (citation omitted).

        Plaintiff also argues that the ALJ erred by failing to address the preceding legal arguments

concerning her ability to perform the unskilled jobs the VE identified. Pl. Br. at 28-29. Regardless

of whether the ALJ erred by this omission, it is harmless, because this court has found that

Plaintiff’s arguments lack merit. There is no need to remand for correction of harmless errors. See

Rutherford, 399 F.3d at 553, 556.

        5. Plaintiff Cannot be Found Disabled

        Plaintiff’s last argument is that, based upon the errors identified, she should be found

disabled. Pl. Br. at 29-30. However, this court has rejected all of her assertions of error and finds

that, in all respects, the ALJ’s decision is supported by substantial evidence. Hence, Plaintiff

cannot be found disabled.

        An implementing Order follows.




 In her testimony, the VE had already confirmed that, consistent with the Commissioner’s regulations and rulings,
11

“occasionally” means up to one-third of the workday. R. 43.

                                                  14
